Name: Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997
 Type: Regulation
 Subject Matter: farming systems;  means of agricultural production;  information technology and data processing;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31988R0571Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 Official Journal L 056 , 02/03/1988 P. 0001 - 0014 Finnish special edition: Chapter 3 Volume 26 P. 0085 Swedish special edition: Chapter 3 Volume 26 P. 0085 *****COUNCIL REGULATION (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposals from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas trends in the structure of agricultural holdings are an important factor in determining the development of the common agricultural policy; whereas the series of surveys on the structure of agricultural holdings, carried out on a Community basis since 1966/67, should be continued; Whereas such trends cannot be examined at Community level unless comparable data are available for all the Member States; whereas it is therefore necessary to continue previous harmonization and synchronization efforts; Whereas the workloads of the Member States and of the Commission in the execution of this task must be reduced as much as possible; Whereas , where at all possible, the characteristics, definitions and geographic units laid down for similar previous structure surveys should be retained; Whereas, when determining the characteristics to be examined during the period 1993 to 1997, there must be an endeavour to curtail as far as possible the workload of persons concerned by the survey; Whereas, in order to assess the situation of Community agriculture and monitor trends in agricultural structures, it is necessary to carry out at regular intervals statistical surveys in agricultural holdings which have a certain agricultural area utilized for farming or if they produce a certain proportion for sale or whose production exceeds certain physical thresholds; Whereas, in view of the variety of statistical services in the Member States, the efficiency of sample survey methods and the necessity to obtain reliable information at reasonable cost, Member States should be allowed to decide whether the surveys they carry out are of a full or sample type, on condition that the results of the random sample surveys are reliable at the various levels of aggregation required; Whereas it is nonetheless necessary to carry out, at least every ten years, a census (full survey) of all the agricultural holdings in order to update the basic registers of holdings and the other information required for the stratification of sample surveys; Whereas, when the procedures to be employed for the Community census in 1989/90 are determined, account must be taken as far as possible of the recommendation of the United Nations Food and Agriculture Organization (FAO) regarding a world census of agriculture to be conducted sometime around 1990; Whereas for the requirements of agricultural policy it is necessary to provide the statistical offices of the Member States and the Commission with a new system of analysing the data and disseminating the results of the surveys which is more flexible and rapid than the previous one, while alleviating the workload of the Member States; Whereas the introduction of adequate procedures enabling the Commission and the Member States to make the best use of the statistics prepared from the data collected in surveys of the structures of agricultural holdings should be facilitated; Whereas individual data are subject to statistical confidentiality; Whereas it is necessary, when implementing a new system for the use of surveys and the circulation of their results, - to take account of the positions of the Directors-General of the Member States' national statistical institutions on the preparation of rules on the confidentiality of statistics, - to ensure close cooperation between the Member States in the analysis of the data; Whereas the coordinating role of the Statistical Office of the European Community is necessary to meet the Community requirements for information in the field in question and to ensure uniform analysis of the results obtained; Whereas, in order to carry out these surveys, considerable funding will be required from both the Member States and the Commission over a number of years, a large proportion of which will be used to meet the requirements of the Community; whereas provision should therefore be made for a Community subsidy to assist this programme; Whereas, in order to facilitate the implementation of the provisions of this Regulation, close cooperation between the Member States and the Commission should continue, in particular via the Standing Committee for Agricultural Statistics set up by Decision 72/279/EEC (1), HAS ADOPTED THIS REGULATION: Article 1 As part of the programme of statistical surveys of the Community, Member States shall, between 1988 and 1997, carry out surveys on the structure of the agricultural holdings in their territories, hereinafter referred to as 'surveys'. The reference periods of these surveys are set out in Articles 2 and 3. Article 2 1. In line with the FAO recommendation for a world census of agriculture, Member States shall carry out a basic survey in one or more stages in the form of a general census (full survey) of all agricultural holdings, between 1 December 1988 and 1 March 1991. It shall relate to the crop year corresponding to the crop to be harvested in 1989 or 1990. Nevertheless, Member States may use random sample surveys hereinafter referred to as 'sample survey' for certain characteristics; the results thereby obtained shall be extrapolated. 2. However, Member States may bring forward or defer realization of the basic survey by 12 months at most, in which case they shall carry out a sample survey in addition to the basic survey, relating to one of the crop years (1989/90). Article 3 The following surveys on the structure of agricultural holdings shall be carried out in one or more stages in the form of full or sample surveys: (a) between 1 December 1992 and 1 March 1994, covering the crop year corresponding to the crop to be harvested in 1993 (structure survey 1993); (b) between 1 December 1994 and 1 March 1996, covering the crop year corresponding to the crop to be harvested in 1995 (structure survey 1995); and (c) between 1 December 1996 and 1 March 1998, covering the crop year corresponding to the crop to be harvested in 1997 (structure survey 1997). Article 4 Member States conducting sample surveys shall take the necessary steps to obtain reliable results at the various levels of aggregation required, which are as follows: - the regions referred to in Article 8, - the districts referred to in Article 8 (for the base survey only), and insofar as they are important locally - the 'less-favoured agricultural areas' as defined in Article 3 of Directive 75/268/EEC (2) as last amended by Regulation (EEC) No 797/85 (3) and the 'mountain areas' as defined in paragraph 3 of the same Article, - the principal types of farming as defined in Decision 85/377/EEC (4), - the particular types of farming as defined in the same Decision. Article 5 For the purposes of applying this Regulation: (a) 'agricultural holding' shall mean a single unit, both technically and economically, which has a single management and which produces agricultural products; (b) 'agricultural area utilized for farming' shall mean the total area taken up by arable land, permanent pasture and meadow, land used for permanent crops and kitchen gardens. Article 6 The surveys shall cover: (a) agricultural holdings where the agricultural area utilized for farming is one hectare or more; (b) agricultural holdings where the agricultural area utilized for farming is less than one hectare, if they produce a certain proportion for sale or if their production unit exceeds certain physical thresholds. However, Member States which use a different survey threshold commit themselves to fixing this threshold at a level excluding only the smallest holdings which together contribute 1 % or less to the total standard gross margin (SGM), within the meaning of Decision 85/377/EEC, for the Member State concerned. Before the surveys are carried out Member States shall inform the Commission of the methods used to fix their thresholds. Article 7 1. In the case of combined crops, the agricultural area utilized for farming shall be allocated between the various crops in proportion to the amount of land the latter take up. The procedure for this allocation and, if appropriate, exceptions to the general rule will be settled by the Member States in agreement with the Commission. Furthermore, the area used for combined crops shall also be recorded separately from the utiized agricultural area (UAA) in accordance with the groupings listed in Annex I. 2. The area used for successive secondary crops shall be recorded separately from the 'utilized agricultural area.' Successive secondary crops shall be enumerated in accordance with the groupings listed in Annex I. Article 8 1. Member States shall take the necessary steps to ensure that the information collected in the surveys referred to in this Regulation complies with the characteristics listed in Annex 1. The changes to be made to that list of characteristics for the 1993 to 1997 surveys shall be determined in accordance with the procedure laid down in Article 15. 2. The definitions relating to the characteristics and to the regions and districts shall be those laid down in Decision 83/461/EEC (1), as amended by Decisions 85/622/EEC (2) and 85/643/EEC (3); any amendments shall be approved in accordance with the procedure laid down in Article 15. 3. Where, for the purpose of applying the Community typology for agricultural holdings in certain Member States, standard gross margins have been established relating to subdivisions of certain characteristics listed in Annex 1, the Member States concerned shall collect all the information necessary to permit the application of these standard gross margins. Article 9 Member States shall take all appropriate steps to carry out the surveys in their territories. In particular they shall: (a) devise questionnaires appropriate to the collection of the information provided for in the list of characteristics mentioned in Article 8 (1); (b) check whether the questionnaires have been completed in full and whether the replies are credible; where necessary and as far as possible, they shall complete missing data and correct inaccurate data. Article 10 Member States shall forward to the Statistical Office of the European Communities the information mentioned in Article 8 (1) obtained from the census and sample surveys in accordance with the procedure described in Annex 2, hereinafter called 'Eurofarm project.' Article 11 Member States shall supply the Statistical Office of the European Communities with any information it may require of them regarding the organization and methodology of the surveys covered by this Regulation; in particular, they shall provide detailes of the timetable for the data collection operations in the field. Article 12 In the context of the Eurofarm project, the Statistical Office of the European Communities shall be responsible for disseminating the tabular results of the survey. The practical details of such dissemination shall be agreed by the appropriate committees and working parties. Article 13 Every three years, and in the first instance not later than 31 December 1992, the Commission shall submit to the Council a report on the operation of the Eurofarm project. It shall propose any necessary changes to this Regulation. Article 14 1. As a contribution to expenses incurred by the Member States in carrying, out the basic survey and the surveys provided for in Article 3, 20 ECU per holding for which complete survey results are forwarded to the Statistical Office of the European Communities shall be reimbursed up to a maximum per survey of: - 100 000 ECU for Luxembourg, - 500 000 ECU for Belgium and Denmark, - 700 000 ECU for the Netherlands, - 1 100 000 ECU for Ireland, - 1 300 000 ECU for the United Kingdom, - 2 000 000 ECU for Germany, Greece, Spain, France, Italy and Portugal. The estimated appropriations required to cover the cost of all four surveys shall be entered in the general budget of the European Communities. 2. The financial resources considered necessary for the development and management of the Eurofarm project shall be granted to the Commission up to an annual maximum of: - 480 000 ECU for 1989, - 480 000 ECU for 1990, - 240 000 ECU for 1991, - 80 000 ECU for 1992 to 1998, to be entered in the general budget of the European Communities. Article 15 1. Where the procedure laid down in this Article is invoked, the matter shall be referred to the Standing Committee for Agricultural Statistics (hereinafter referred to as 'the Committee') by its Chairman, either on this own initiative or at the request of the representative of a Member State. 2. The Commission reprsentative shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on that draft within a time limit set by the Chairman having regard to the urgency of the matter. Opinions shall be delivered by a majority of 54 votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The Commission shall adopt measures which shall take immediate effect. However, if these measures are not in accordance with the Committee's opinion, the Commission shall submit them forthwith to the Council; in this case, the Commission may defer application of the measures it has adopted for not more than one month from the date of their submission to the Council. The Council, acting by qualified majority, may take a different decision within one month. Article 16 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 1988. For the Council The President W. von GELDERN (1) OJ No C 179, 8. 7. 1987, p. 3 and OJ No C 4, 8. 1. 1988, p. 10. (2) OJ No C 305, 16. 11. 1987, p. 147. (1) OJ No L 179, 7. 8. 1972, p. 1. (2) OJ No L 128, 19. 5. 1975, p. 1. (3) OJ No L 93, 30. 3. 1985, p. 1. (4) OJ No L 220, 17. 8. 1985, p. 1. (1) OJ No L 251, 12. 9. 1983, p. 100. (2) OJ No L 379, 31. 12. 1985, p. 15. (3) OJ No L 379, 31. 12. 1985, p. 61. ANNEX I LIST OF CHARACTERISTICS 1.2 // A. Geographical situation of the holding // // 01 Survey district // // 02 Less-favoured area // yes/no // (a) Mountain area // yes/no // B. Legal personality and management of the holding (on the day of the survey) // // 01 Is the legal and economic responsibility of the holding assumed by a natural person? (1) // yes/no // 02 If yes, is this person (the holder) also the manager? // yes/no // (a) If the answer to question B/02 is 'no', is the manager a member of the holder's family? // yes/no // 03 Manager's agricultural training // // - only practical experience // yes/no // - basic training // yes/no // - full agricultural training // yes/no // 04 Are accounts kept for the management of the holding? // yes/no // C. Type of tenure (in relation to the holder) and fragmentation of the holding // // Agricultural area utilized: // ha/a // 01 for owner farming // / // 02 for tenant farming // / // 03 for share farming or other modes // / // // number of parcels // 04 number of parcels making up the utilized agricultural area (2) // / // // ha/a // D. Arable land // // Cereals for the production of grain (including seed) // / // 01 Common wheat and spelt // / // 02 Durum wheat // / // 03 Rye // / // 04 Barley // / // 05 Oats // / // 06 Grain maize // / // 07 Rice // / // 08 holding. // // ha/a // 09 Dried vegetables for the production of grain (including, seed and mixtures of cereals and dried vegetables) // / // (a) of which as pure crops for fodder: peas, broad and field beans, vetches, sweet lupins // / // (b) other (as a pure or mixed crops) // / // 10 Potatoes (including early potatoes and seed potatoes) // / // 11 Sugar beet (excluding seeds) // / // 12 Fodder roots and brassicas (excluding seeds) // / // 13 Industrial plants (including seeds for herbaceous oil-seed plants; excluding seeds for fibre plants, hops, tobacco and other industrial plants) // / // of which: // // (a) tobacco // / // (b) hops // / // (c) cotton (1) // / // (d) other oil-seed plants or fibre plants and other industrial plants // // (i) oilseeds (total) // / // of which: // // - rape and turnip rape // / // - sunflower (2) // / // - soya (2) // / // (ii) aromatic plants, medicinal and culinary plants (3) // / // (iii) other industrial plants // / // of which: // // - sugar-cane (4) // / // Fresh vegetables, melons, strawberries: // // 14 - outdoor or under low // // (not accessible) protective cover // / // of which: // // (a) open field // / // (b) market gardening // / // 15 - under glass or other (accessible) protective cover // / // Flowers and ornamental plants (excluding nurseries): // // 16 - outdoor or under low (not accessible) protective cover // / // 17 - under glass or other (accessible) protective cover // / // 18 Forage plants: // / // (a) temporary grass // / and Portugal. // // ha/a // 19 Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oil-seed plants) // / // 20 Other arable land crops // / // 21 Fallow land // / // E. Kitchen gardens (1) // / // F. Permanent pasture and meadow (2) // / // 01 Pasture and meadow, excluding rough grazings // / // 02 Rough grazings // / // G. Permanent crops // // 01 Fruit and berry plantations // / // (a) fresh fruit and berry species of temperate climate zones // / // (b) fruit and berry species of subtropical climate zones (3) // / // (c) nuts (3) // / // 02 Citrus plantations // / // 03 Olive plantations // / // (a) normally producing table olives (4) // / // (b) normally producing olives for oil production (4) // / // 04 Vineyards // / // of which normally producing: // // (a) quality wine // / // (b) other wines // / // (c) table grapes // / // (d) raisins (5) // / // 05 Nurseries // / // 06 Other permanent crops // / // 07 Permanent crops under glass // / // H. Other land // // 01 + 03 Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) Greece and Spain. // // ha/a // 02 Wooded area // / // of which: // / // (a) non-commercial (1) // / // (b) commercial (1) // / // and/or // // (c) deciduous (1) // / // (d) coniferous (1) // / // (e) mixed (1) // / // I. Combined and successive secondary cropping, mushrooms, irrigation, greenhouses // // 01 Successive secondary crops (excluding market-garden crops and crops under glass) // / // of which: // // (a) non-fodder cereals (D/01 to D/08) // / // (b) non-fodder dried vegetables (D/09) // / // (c) non-fodder oil-seed plants (D/13 i) // / // (d) other successive secondary crops // / // 02 Mushrooms // / // 03 Irrigated area // / // (a) total irrigable area // / // (b) cultivated area irrigated at least once a year (2) // / // at least once a year: // // (1) durum wheat // / // (2) maize // / // (3) potatoes // / // (4) sugar beet // / // (5) sunflower // / // (6) soya // / // (7) fodder plants // / // (8) fruit and berry orchards // / // (9) citrus fruit // / // (10) vines // / // 04 Ground area covered by greenhouses in use // / // 05 Combined (associated) crops (2) // / // (a) agricultural crops (including pasture and meadow) - forestry species (3) // / // (b) permanent crops - annual crops (3) // / // (c) permanent crops - permanent crops (3) // / Italy and Portugal. // J. Livestock (on the reference day of the survey) // Number of head // 01 Equidae // // Bovine animals: // // 02 Under one year old // // (a) male (1) // // (b) female (1) // // One year or over but under two years: // // 03 Male animals // // 04 Female animals // // Two years old and over: // // 05 Male animals // // 06 Heifers // // 07 Dairy cows // // 08 Other cows // // Sheep and goats: // // 09 Sheep (all ages) // // (a) breeding females // // (b) other sheep // // 10 Goats (all ages) // // (a) breeding females (1) // // (b) other goats (1) // // Pigs: // // 11 Piglets having a live weight of under 20 kilograms // // 12 Breeding sows weighing 50 kilograms and over // // 13 Other pigs // // Poultry: // // 14 Broilers // // 15 Laying hens // // 16 Other poultry (ducks, turkeys, geese, guinea-fowl) // // 17 Rabbits, breeding females (2) // // // Number of hives // 18 Bees (3) // // 19 Other livestock (3) // Yes/no Other cereals // / (1) In France, GAECS (Groupements agricoles d'exploitation en commun - agricultural groups for joint farming), EARLs (exploitations agricoles Ã responsabilitÃ © limitÃ ©e - limited - liability agricultural holdings) and de facto groups are regarded as agricultural holdings managed by natural persons. (2) Optional for Germany, France, Ireland and Denmark; for Italy the number of parcels concerns the total area of the // (b) other // / (1) Optional except for Greece, Spain and Italy. (2) Optional except for Greece, Spain, France, Italy and Portugal. (3) Optional for the United Kingdom. (4) Optional except for Spain // / (1) Optional for Denmark, the Netherlands and the United Kingdom. (2) Greece and Italy may merge heading 01 with heading 02. (3) Optional except for Greece, Spain, France, Italy and Portugal. (4) Optional for France. (5) Optional except for // (d) other combined crops // / (1) Optional. (2) Optional except for Greece, Spain, France, Italy and Portugal. (3) Optional except for Greece, Spain, (1) Optional except for Greece, Spain, France, Italy and Portugal. (2) Optional for the Federal Republic of Germany, the United Kingdom and Ireland. (3) Optional. K. Tractors, cultivators, machinery and equipment 1.2,7.8 // // // // // On day of survey // Machinery used in the last 12 months (1) // // Belonging exclusively to the holding // Used by several holdings (belonging to another holding, to a cooperative or owned jointly with other holdings) Or belonging to a service supply agency // // 1 // 2 // // Number // (tick) // 1.2,6.7.8 // // by power rating from ... to ... (Kw) // // // // // // // 01 Four-wheel tractors, track-laying tractors, tool carriers // // // // 02 Cultivators, hoeing machines, rotary hoes and motor mowers (1) // // // // 03 Combine harvesters // // // // 04 Forage harvesters // // // // 05 Potato harvesters (fully mechanized) // // // // 06 Sugar-beet harvesters (fully mechanized) // // // 1.2,7.8 // 07 Do you have fixed or movable milking equipment? // yes/no // // 08 Do you have a separate milking parlour? // yes/no // // 08 (a) If so, is it fully automated // yes/no // (1) Optional for Denmark. < 25 25 - < 40 40 - < 60 60 L. Farm labour force (in the 12 months preceding the day of the survey) 1,2.3,4.5,14.15,20 // // // // // Farm labour force // Sex // Age groups // Farm work for holding (2) // // // // // // // // // // // 1,2.3.4.5.6.7.8.9.10. 11.12.13.14.15,19.20 // // m. // f. // <25 (1) // 25-29 // 30-34 // 35-39 // 40-44 // 45-49 // 50-54 // 55-59 // 60-64 // 65 and more // Part-time with working hours of: // full- time 1,14.15.16.17.18.19.20 // // 0 // >0- <25 % // 25- <50 % // 50- <75 % // 75- <100 % 1,14.15,19.20 // // of annual time worked by a full-time farm worker // // 1,2.3,4.5,14.15,20 // // (tick) // (tick) // (tick) 1.2.3,20 // 01 // Holder: // // // (a) manager of the holding (3) // // 02 // Spouse of the holder carrying out farm work for holding // 1,4.5,14.15,20 // // // // // Age groups // Farm work of the holding as % of annual time worked by a full-time farm-worker // // // // // // // // // 1,4.5.6.7.8.9.10.11.12.13.14. 15,20 // // <25 (1) // 25-29 // 30-34 // 35-39 // 40-44 // 45-49 // 50-54 // 55-59 // 60-64 // 65 and more 1.2.3.4.5,14.15,20 // 03a // Other members of holder's family carrying out farm work for the holding: male (4) (5) // // // // >0-<25 // // // // // // // 03b // Other members of holder's family carrying out farm work for the holdings: female (4) (5) // // // // 25-<50 // // // // // // // 04a // Non-family labour regularly employed: male (4) (5) // // // // 50-<75 // // // // // // // 04b // Non-family labour regularly employed: female (4) (5) // // // // 75-<100 // // // // // // // // // // // // 100 // 05 + 06 // Non-family labour employed on a non-regular basis // // // // Number of working days // // // // // // // // 05 Male (6) // // // // // // // // // // // // 06 Female (6) // // // // // // // // // // (1) From school-leaving age. (2) Apart from housework. (3) To be completed only when the answer to questions B/01 or B/02 is 'no'. (4) Table to be prepared for each category (03a to 04b). (5) Excluding persons in L/01 and L/02. (6) Optional. 1.2 // L 07 // If the holder is also the manager, does he have any other gainful activity: 1.2.3.4 // // - as his/her major occupation? - as a subsidiary occupation? // // Tick as appropriate 1.2 // L 08 // Does the holder's spouse, carrying out farm work for the holding, have any other gainful activity: 1.2.3.4 // // - as his/her major occupation? - as a subsidiary occupation? // // Tick as appropriate 1.2 // L 09 // Does any other member of the holder's family engaged in the farm work of the holding have any other gainful activity (1): 1.2.3.4 // // - as his/her major occupation? - as a subsidiary occupation? // // Insert number of persons 1.2 // L 10 // Total number of equivalent full-time working days of farm work, not included under L 01 to L 06, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees) (2). 1.2.3 // // // Insert number of equivalent full-time working days during the 12 months preceding the day of the survey (3). (1) Optional for Denmark. (2) Optional for Member States which are able to provide an overall estimate for this characteristic at national level. (3) The United Kingdom is authorized to submit this information in equivalent working weeks. ANNEX II EUROFARM PROJECT Description and content 1. The Eurofarm project is a set of data banks to be used for processing Community surveys on the structure of agricultural holdings for the requirements of national and Community agricultural policies. The project will be designed and implemented by the statistical services of the Member States and of the Commission, working in close consultation and with Commission support. 2. The Eurofarm data banks are as follows: - the Individual Data Bank (BDI), which according to the preference of the Member States will contain anonymous data on all holdings or data on a representative sample of the holdings surveyed which is sufficient to enable analyses to be carried out at the geographical level specified in Article 4 of the Regulation, - the Tabular Data Bank (BDT), which will contain the survey results in the form of statistical tables. The contents of the BDT will be decided in accordance with the procedure laid down in Article 15 of this Regulation. Location of the data banks 3. Except in the case of Germany, the BDI for all Member States is located in a Commission processing centre. The Statistical Office of the European Communities has sole responsibility for access to it and for its management. 4. The BDT is housed in a Commission processing centre. Communication of the individual data to the Statistical Office of the European Communities 5. Individual data will be supplied using a uniform code specified by Eurostat in agreement with the Member States and within time limits to be determined in accordance with the procedure laid down in Article 15 of this Regulation. 6. By way of derogation, Germany will not forward individual data. It undertakes to centralize these data on a magnetic carrier in a single data-processing centre, within 12 months of completion of data collection in the field. Communication of the tabular data 7. On the basis of the individual data supplied by the Member States the Statistical Office of the European Communities will compile: - tables intended for BDT, - ad hoc tables as defined in paragraph 15. 8.1. Where the individual data forwarded by the Member States do not enable the Statistical Office of the European Communities to prepare all the tables for the BDT specified in accordance with the procedure laid down in Article 15, the Member States in question shall undertake to supply the missing tables three months after the date for the forwarding of individual data referred to in paragraph 5 of the Annex. 8.2. Where the individual data forwarded by the Member States do not enable the Statistical Office of the European Communities to prepare the ad hoc tables based on the characteristics listed in Annex I, the Commission, in collaboration with the Member States, shall consider how the tables in question are to be forwarded. 9. Together with the individual data the Member States undertake to forward the checking tables which will be defined by the Statistical Office of the European Communities in concert with the Member States. Confidentiality of individual data 10. The individual data must be forwarded to the Statistical Office of the European Communities in an anonymous form which does not allow holdings to be directly identified. 11. The Commission will take suitable precautions within its data-processing system to safeguard the confidentiality of the data and shall inform the Member States thereof. 12. Access to the individual data is restricted to the persons responsible within the Statistical Office of the European Communities for implementation of the Regulation. 13. The tables referred to in paragraph 14 must not allow direct or indirect identification of holdings. Use of the data and dissemination of the results 14. The Statistical Office of the European Communities undertakes to use the individual data communicated by the Member States for statistical purposes only, and to exclude all use for administrative ends. The individual data will be used in compiling: - the tables contained in the BDT, - the ad hoc tables. 15. Ad hoc tables are those for which no provision has been made in the original Community programme fixing the content of the BDT, but whose compilation, on the basis of the characteristics indicated in Annex I, is requested in order to satisfy the information requirements of the Community institutions or of the Member States' statistical offices. Coordination 16. Using the procedure laid down in Article 15 of the Regulation, the Statistical Office of the European Communities and the Member States will establish a rapid consultation procedure with a view to: - ensuring the confidentiality and statistical reliability of the information prepared on the basis of the individual data, - informing the Member States of the use made of these data./ ( C ) NUTS ( 3 ) / 02 CITRUS PLANTATIONS / 03 OLIVE PLANTATIONS / ( A ) NORMALLY PRODUCING TABLE OLIVES ( 4 ) / ( B ) NORMALLY PRODUCING OLIVES FOR OIL PRODUCTION ( 4 ) / 04 VINEYARDS / OF WHICH NORMALLY PRODUCING : // ( A ) QUALITY WINE / ( B ) OTHER WINES / ( C ) TABLE GRAPES / ( D ) RAISINS ( 5 ) / 05 NURSERIES / 06 OTHER PERMANENT CROPS / 07 PERMANENT CROPS UNDER GLASS / H . OTHER LAND // 01 + 03 UNUTILIZED AGRICULTURAL LAND ( AGRICULTURAL LAND WHICH IS NO LONGER FARMED, FOR ECONOMIC, SOCIAL OR OTHER REASONS, AND WHICH IS NOT USED IN THE CROP ROTATION SYSTEM ) AND OTHER LAND ( LAND OCCUPIED BY BUILDINGS, FARMYARDS, TRACKS, PONDS, QUARRIES, INFERTILE LAND, ROCK, ETC .) GREECE AND SPAIN . HA/A 02 WOODED AREA / OF WHICH : / ( A ) NON-COMMERCIAL ( 1 ) / ( B ) COMMERCIAL ( 1 ) / AND/OR // ( C ) DECIDUOUS ( 1 ) / ( D ) CONIFEROUS ( 1 ) / ( E ) MIXED ( 1 ) / I . COMBINED AND SUCCESSIVE SECONDARY CROPPING, MUSHROOMS, IRRIGATION, GREENHOUSES // 01 SUCCESSIVE SECONDARY CROPS ( EXCLUDING MARKET-GARDEN CROPS AND CROPS UNDER GLASS ) / OF WHICH : // ( A ) NON-FODDER CEREALS ( D/01 TO D/08 ) / ( B ) NON-FODDER DRIED VEGETABLES ( D/09 ) / ( C ) NON-FODDER OIL-SEED PLANTS ( D/13 I ) / ( D ) OTHER SUCCESSIVE SECONDARY CROPS / 02 MUSHROOMS / 03 IRRIGATED AREA / ( A ) TOTAL IRRIGABLE AREA / ( B ) CULTIVATED AREA IRRIGATED AT LEAST ONCE A YEAR ( 2 ) / AT LEAST ONCE A YEAR : // ( 1 ) DURUM WHEAT / ( 2 ) MAIZE / ( 3 ) POTATOES / ( 4 ) SUGAR BEET / ( 5 ) SUNFLOWER / ( 6 ) SOYA / ( 7 ) FODDER PLANTS / ( 8 ) FRUIT AND BERRY ORCHARDS / ( 9 ) CITRUS FRUIT / ( 10 ) VINES / 04 GROUND AREA COVERED BY GREENHOUSES IN USE / 05 COMBINED ( ASSOCIATED ) CROPS ( 2 ) / ( A ) AGRICULTURAL CROPS ( INCLUDING PASTURE AND MEADOW ) _ FORESTRY SPECIES ( 3 ) / ( B ) PERMANENT CROPS _ ANNUAL CROPS ( 3 ) / ( C ) PERMANENT CROPS _ PERMANENT CROPS ( 3 ) / ( D ) OTHER COMBINED CROPS ITALY AND PORTUGAL . J . LIVESTOCK ( ON THE REFERENCE DAY OF THE SURVEY ) NUMBER OF HEAD 01 EQUIDAE // BOVINE ANIMALS : // 02 UNDER ONE YEAR OLD // ( A ) MALE ( 1 ) // ( B ) FEMALE ( 1 ) // ONE YEAR OR OVER BUT UNDER TWO YEARS : // 03 MALE ANIMALS // 04 FEMALE ANIMALS // TWO YEARS OLD AND OVER : // 05 MALE ANIMALS // 06 HEIFERS // 07 DAIRY COWS // 08 OTHER COWS // SHEEP AND GOATS : // 09 SHEEP ( ALL AGES ) // ( A ) BREEDING FEMALES // ( B ) OTHER SHEEP // 10 GOATS ( ALL AGES ) // ( A ) BREEDING FEMALES ( 1 ) // ( B ) OTHER GOATS ( 1 ) // PIGS : // 11 PIGLETS HAVING A LIVE WEIGHT OF UNDER 20 KILOGRAMS // 12 BREEDING SOWS WEIGHING 50 KILOGRAMS AND OVER // 13 OTHER PIGS // POULTRY : // 14 BROILERS // 15 LAYING HENS // 16 OTHER POULTRY ( DUCKS, TURKEYS, GEESE, GUINEA-FOWL ) // 17 RABBITS, BREEDING FEMALES ( 2 ) // // NUMBER OF HIVES 18 BEES ( 3 ) // 19 OTHER LIVESTOCK ( 3 ) YES/NO / ( 1 ) IN FRANCE, GAECS ( GROUPEMENTS AGRICOLES D'EXPLOITATION EN COMMUN _ AGRICULTURAL GROUPS FOR JOINT FARMING ), EARLS ( EXPLOITATIONS AGRICOLES A RESPONSABILITE LIMITEE - LIMITED - LIABILITY AGRICULTURAL HOLDINGS ) AND DE FACTO GROUPS ARE REGARDED AS AGRICULTURAL HOLDINGS MANAGED BY NATURAL PERSONS . ( 2 ) OPTIONAL FOR GERMANY, FRANCE, IRELAND AND DENMARK; FOR ITALY THE NUMBER OF PARCELS CONCERNS THE TOTAL AREA OF THE / ( 1 ) OPTIONAL EXCEPT FOR GREECE, SPAIN AND ITALY . ( 2 ) OPTIONAL EXCEPT FOR GREECE, SPAIN, FRANCE, ITALY AND PORTUGAL . ( 3 ) OPTIONAL FOR THE UNITED KINGDOM . ( 4 ) OPTIONAL EXCEPT FOR SPAIN / ( 1 ) OPTIONAL FOR DENMARK, THE NETHERLANDS AND THE UNITED KINGDOM . ( 2 ) GREECE AND ITALY MAY MERGE HEADING 01 WITH HEADING 02 . ( 3 ) OPTIONAL EXCEPT FOR GREECE, SPAIN, FRANCE, ITALY AND PORTUGAL . ( 4 ) OPTIONAL FOR FRANCE . ( 5 ) OPTIONAL EXCEPT FOR / ( 1 ) OPTIONAL . ( 2 ) OPTIONAL EXCEPT FOR GREECE, SPAIN, FRANCE, ITALY AND PORTUGAL . ( 3 ) OPTIONAL EXCEPT FOR GREECE, SPAIN, ( 1 ) OPTIONAL EXCEPT FOR GREECE, SPAIN, FRANCE, ITALY AND PORTUGAL . ( 2 ) OPTIONAL FOR THE FEDERAL REPUBLIC OF GERMANY, THE UNITED KINGDOM AND IRELAND . ( 3 ) OPTIONAL . K . TRACTORS, CULTIVATORS, MACHINERY AND EQUIPMENT 1.2,7.8ON DAY OF SURVEY MACHINERY USED IN THE LAST 12 MONTHS ( 1 ) // BELONGING EXCLUSIVELY TO THE HOLDING USED BY SEVERAL HOLDINGS ( BELONGING TO ANOTHER HOLDING, TO A COOPERATIVE OR OWNED JOINTLY WITH OTHER HOLDINGS ) OR BELONGING TO A SERVICE SUPPLY AGENCY // 1 2 // NUMBER ( TICK ) 1.2,6.7.8BY POWER RATING FROM ... TO ... ( KW ) 01 FOUR-WHEEL TRACTORS, TRACK-LAYING TRACTORS, TOOL CARRIERS 02 CULTIVATORS, HOEING MACHINES, ROTARY HOES AND MOTOR MOWERS ( 1 ) 03 COMBINE HARVESTERS // // // 04 FORAGE HARVESTERS // // // 05 POTATO HARVESTERS ( FULLY MECHANIZED ) // // // 06 SUGAR-BEET HARVESTERS ( FULLY MECHANIZED ) 1.2,7.807 DO YOU HAVE FIXED OR MOVABLE MILKING EQUIPMENT? YES/NO 08 DO YOU HAVE A SEPARATE MILKING PARLOUR? YES/NO 08 ( A ) IF SO, IS IT FULLY AUTOMATED YES/NO ( 1 ) OPTIONAL FOR DENMARK . < 25 25 _ < 40 40 _ < 60 60 L . FARM LABOUR FORCE ( IN THE 12 MONTHS PRECEDING THE DAY OF THE SURVEY ) 1,2.3,4.5,14.15,20FARM LABOUR FORCE SEX AGE GROUPS FARM WORK FOR HOLDING ( 2 ) 1,2.3.4.5.6.7.8.9.10.11.12.13.14.15,19.20M . F . <25 ( 1 ) 25_29 30_34 35_39 40_44 45_49 50_54 55_59 60_64 65 AND MORE PART-TIME WITH WORKING HOURS OF : FULL - TIME 1,14.15.16.17.18.19.200 >0_ <25 % 25_ <50 % 50_ <75 % 75_ <100 % 1,14.15,19.20OF ANNUAL TIME WORKED BY A FULL-TIME FARM WORKER 1,2.3,4.5,14.15,20(TICK ) ( TICK ) ( TICK ) 1.2.3,2001 HOLDER : ( A ) MANAGER OF THE HOLDING ( 3 ) 02 SPOUSE OF THE HOLDER CARRYING OUT FARM WORK FOR HOLDING // 1,4.5,14.15,20 // // // // AGE GROUPS FARM WORK OF THE HOLDING AS % OF ANNUAL TIME WORKED BY A FULL-TIME FARM-WORKER 1,4.5.6.7.8.9.10.11.12.13.14.15,20<25 ( 1 ) 25_29 30_34 35_39 40_44 45_49 50_54 55_59 60_64 65 AND MORE 1.2.3.4.5,14.15,2003A OTHER MEMBERS OF HOLDER'S FAMILY CARRYING OUT FARM WORK FOR THE HOLDING : MALE ( 4 ) ( 5 ) // // // >0_<25 // // // // // // 03B OTHER MEMBERS OF HOLDER'S FAMILY CARRYING OUT FARM WORK FOR THE HOLDINGS : FEMALE ( 4 ) ( 5 ) // // // 25_<50 // // // // // // 04A NON-FAMILY LABOUR REGULARLY EMPLOYED : MALE ( 4 ) ( 5 ) // // // 50_<75 // // // // // // 04B NON-FAMILY LABOUR REGULARLY EMPLOYED : FEMALE ( 4 ) ( 5 ) // // // 75_<100 // // // // // // // // // // 100 05 + 06 NON-FAMILY LABOUR EMPLOYED ON A NON-REGULAR BASIS // // // NUMBER OF WORKING DAYS 05 MALE ( 6 ) // // // // // // // // // // // 06 FEMALE ( 6 ) // // // // // // // // // // ( 1 ) FROM SCHOOL-LEAVING AGE . ( 2 ) APART FROM HOUSEWORK . ( 3 ) TO BE COMPLETED ONLY WHEN THE ANSWER TO QUESTIONS B/01 OR B/02 IS "NO '. ( 4 ) TABLE TO BE PREPARED FOR EACH CATEGORY ( 03A TO 04B ). ( 5 ) EXCLUDING PERSONS IN L/01 AND L/02 . ( 6 ) OPTIONAL . 1.2L 07 IF THE HOLDER IS ALSO THE MANAGER, DOES HE HAVE ANY OTHER GAINFUL ACTIVITY : 1.2.3.4 // _ AS HIS/HER MAJOR OCCUPATION? _ AS A SUBSIDIARY OCCUPATION? // TICK AS APPROPRIATE 1.2L 08 DOES THE HOLDER'S SPOUSE, CARRYING OUT FARM WORK FOR THE HOLDING, HAVE ANY OTHER GAINFUL ACTIVITY : 1.2.3.4 // _ AS HIS/HER MAJOR OCCUPATION? _ AS A SUBSIDIARY OCCUPATION? // TICK AS APPROPRIATE1.2L 09 DOES ANY OTHER MEMBER OF THE HOLDER'S FAMILY ENGAGED IN THE FARM WORK OF THE HOLDING HAVE ANY OTHER GAINFUL ACTIVITY ( 1 ): 1.2.3.4 // _ AS HIS/HER MAJOR OCCUPATION? _ AS A SUBSIDIARY OCCUPATION? // INSERT NUMBER OF PERSONS 1.2L 10 TOTAL NUMBER OF EQUIVALENT FULL-TIME WORKING DAYS OF FARM WORK, NOT INCLUDED UNDER L 01 TO L 06, UNDERTAKEN ON THE HOLDING BY PERSONS NOT EMPLOYED DIRECTLY BY THE HOLDING ( E.G . CONTRACTORS' EMPLOYEES ) ( 2 ). 1.2.3 // // INSERT NUMBER OF EQUIVALENT FULL-TIME WORKING DAYS DURING THE 12 MONTHS PRECEDING THE DAY OF THE SURVEY ( 3 ). ( 1 ) OPTIONAL FOR DENMARK . ( 2 ) OPTIONAL FOR MEMBER STATES WHICH ARE ABLE TO PROVIDE AN OVERALL ESTIMATE FOR THIS CHARACTERISTIC AT NATIONAL LEVEL . ( 3 ) THE UNITED KINGDOM IS AUTHORIZED TO SUBMIT THIS INFORMATION IN EQUIVALENT WORKING WEEKS . ANNEX II EUROFARM PROJECT DESCRIPTION AND CONTENT 1 . THE EUROFARM PROJECT IS A SET OF DATA BANKS TO BE USED FOR PROCESSING COMMUNITY SURVEYS ON THE STRUCTURE OF AGRICULTURAL HOLDINGS FOR THE REQUIREMENTS OF NATIONAL AND COMMUNITY AGRICULTURAL POLICIES . THE PROJECT WILL BE DESIGNED AND IMPLEMENTED BY THE STATISTICAL SERVICES OF THE MEMBER STATES AND OF THE COMMISSION, WORKING IN CLOSE CONSULTATION AND WITH COMMISSION SUPPORT . 2 . THE EUROFARM DATA BANKS ARE AS FOLLOWS : _ THE INDIVIDUAL DATA BANK ( BDI ), WHICH ACCORDING TO THE PREFERENCE OF THE MEMBER STATES WILL CONTAIN ANONYMOUS DATA ON ALL HOLDINGS OR DATA ON A REPRESENTATIVE SAMPLE OF THE HOLDINGS SURVEYED WHICH IS SUFFICIENT TO ENABLE ANALYSES TO BE CARRIED OUT AT THE GEOGRAPHICAL LEVEL SPECIFIED IN ARTICLE 4 OF THE REGULATION, _ THE TABULAR DATA BANK ( BDT ), WHICH WILL CONTAIN THE SURVEY RESULTS IN THE FORM OF STATISTICAL TABLES . THE CONTENTS OF THE BDT WILL BE DECIDED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 15 OF THIS REGULATION . LOCATION OF THE DATA BANKS 3 . EXCEPT IN THE CASE OF GERMANY, THE BDI FOR ALL MEMBER STATES IS LOCATED IN A COMMISSION PROCESSING CENTRE . THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES HAS SOLE RESPONSIBILITY FOR ACCESS TO IT AND FOR ITS MANAGEMENT . 4 . THE BDT IS HOUSED IN A COMMISSION PROCESSING CENTRE . COMMUNICATION OF THE INDIVIDUAL DATA TO THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES 5 . INDIVIDUAL DATA WILL BE SUPPLIED USING A UNIFORM CODE SPECIFIED BY EUROSTAT IN AGREEMENT WITH THE MEMBER STATES AND WITHIN TIME LIMITS TO BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 15 OF THIS REGULATION . 6 . BY WAY OF DEROGATION, GERMANY WILL NOT FORWARD INDIVIDUAL DATA . IT UNDERTAKES TO CENTRALIZE THESE DATA ON A MAGNETIC CARRIER IN A SINGLE DATA-PROCESSING CENTRE, WITHIN 12 MONTHS OF COMPLETION OF DATA COLLECTION IN THE FIELD . COMMUNICATION OF THE TABULAR DATA 7 . ON THE BASIS OF THE INDIVIDUAL DATA SUPPLIED BY THE MEMBER STATES THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES WILL COMPILE : _ TABLES INTENDED FOR BDT, _ AD HOC TABLES AS DEFINED IN PARAGRAPH 15 . 8.1 . WHERE THE INDIVIDUAL DATA FORWARDED BY THE MEMBER STATES DO NOT ENABLE THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES TO PREPARE ALL THE TABLES FOR THE BDT SPECIFIED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 15, THE MEMBER STATES IN QUESTION SHALL UNDERTAKE TO SUPPLY THE MISSING TABLES THREE MONTHS AFTER THE DATE FOR THE FORWARDING OF INDIVIDUAL DATA REFERRED TO IN PARAGRAPH 5 OF THE ANNEX . 8.2 . WHERE THE INDIVIDUAL DATA FORWARDED BY THE MEMBER STATES DO NOT ENABLE THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES TO PREPARE THE AD HOC TABLES BASED ON THE CHARACTERISTICS LISTED IN ANNEX I, THE COMMISSION, IN COLLABORATION WITH THE MEMBER STATES, SHALL CONSIDER HOW THE TABLES IN QUESTION ARE TO BE FORWARDED . 9 . TOGETHER WITH THE INDIVIDUAL DATA THE MEMBER STATES UNDERTAKE TO FORWARD THE CHECKING TABLES WHICH WILL BE DEFINED BY THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES IN CONCERT WITH THE MEMBER STATES . CONFIDENTIALITY OF INDIVIDUAL DATA 10 . THE INDIVIDUAL DATA MUST BE FORWARDED TO THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES IN AN ANONYMOUS FORM WHICH DOES NOT ALLOW HOLDINGS TO BE DIRECTLY IDENTIFIED . 11 . THE COMMISSION WILL TAKE SUITABLE PRECAUTIONS WITHIN ITS DATA-PROCESSING SYSTEM TO SAFEGUARD THE CONFIDENTIALITY OF THE DATA AND SHALL INFORM THE MEMBER STATES THEREOF . 12 . ACCESS TO THE INDIVIDUAL DATA IS RESTRICTED TO THE PERSONS RESPONSIBLE WITHIN THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES FOR IMPLEMENTATION OF THE REGULATION . 13 . THE TABLES REFERRED TO IN PARAGRAPH 14 MUST NOT ALLOW DIRECT OR INDIRECT IDENTIFICATION OF HOLDINGS . USE OF THE DATA AND DISSEMINATION OF THE RESULTS 14 . THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES UNDERTAKES TO USE THE INDIVIDUAL DATA COMMUNICATED BY THE MEMBER STATES FOR STATISTICAL PURPOSES ONLY, AND TO EXCLUDE ALL USE FOR ADMINISTRATIVE ENDS . THE INDIVIDUAL DATA WILL BE USED IN COMPILING : _ THE TABLES CONTAINED IN THE BDT, _ THE AD HOC TABLES . 15 . AD HOC TABLES ARE THOSE FOR WHICH NO PROVISION HAS BEEN MADE IN THE ORIGINAL COMMUNITY PROGRAMME FIXING THE CONTENT OF THE BDT, BUT WHOSE COMPILATION, ON THE BASIS OF THE CHARACTERISTICS INDICATED IN ANNEX I, IS REQUESTED IN ORDER TO SATISFY THE INFORMATION REQUIREMENTS OF THE COMMUNITY INSTITUTIONS OR OF THE MEMBER STATES' STATISTICAL OFFICES . COORDINATION 16 . USING THE PROCEDURE LAID DOWN IN ARTICLE 15 OF THE REGULATION, THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES AND THE MEMBER STATES WILL ESTABLISH A RAPID CONSULTATION PROCEDURE WITH A VIEW TO : _ ENSURING THE CONFIDENTIALITY AND STATISTICAL RELIABILITY OF THE INFORMATION PREPARED ON THE BASIS OF THE INDIVIDUAL DATA, _ INFORMING THE MEMBER STATES OF THE USE MADE OF THESE DATA .